DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine (US 2019/0027113 A1).
(1) Regarding claim 1:
Kaine discloses an apparatus, comprising: 
a sensor to detect a first out-of-band data stream originating at a first wireless device (sensor data used to direct the beams also may be obtained from one or more sensors on the base and/or external to both the HMD and the base (such as sensor 248 as shown in figure 2), para. 0033, 0043, 0072; The outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 0036) that exchanges an in-band data stream with a second wireless device via a wireless signal (the HMD 104 transmits at least sensor data to the base 120 while the base transmits at least images to the HMD 104 and based on, at least in part, the sensor data, para. 0031); and 
a processor (the HMD location unit 252 in figure 2) to determine a location of the first wireless device based on the first out-of-band data stream (HMD location unit 252 also may be provided to determine a current (x, y, z) HMD position of the HMD in an HMD or sensor 3D space, para. 0045, outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 003) and to transmit an instruction to the first wireless device to steer a beam emitted by an antenna array of the first wireless device so that a strength of the wireless signal is increased (To determine the second (orientation) component of the incident angle, the current HMD-HMD. The incident angle then may be transmitted back to the HMD when the incident angle is computed at the base, para. 0064).
Kaine discloses the sensor 248 is external to the base 204 and HMD 202 and also a processor (HMD location unit 252 in figure 2) to determine the location of the HMD based on the sensor data signal, and further discloses in some of these cases, the images and/or the beam position may be generated at some location remote from the base including a server or computer whether communicating over a local area network or over a wide area network, camera, or other device, and transmitted to the base by a wired or wireless connection (para. 0032); but fails to explicitly disclose the processor is also external to the first wireless device (HMD) and the second wireless device (base).
However, it is desirable to have the sensor and the processor to be external to the first wireless device and the second wireless device because it off load the processor requirement and power consumption of the first wireless device (HMD) and the second wireless device (base).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the sensor and the processor to be external to the first wireless device (HMD) and the second wireless device (base) to reduce processor requirement and power consumption of the first wireless device (HMD) and the second wireless device (base).
(2) Regarding claim 7:
Kaine discloses a method, comprising: 

determining, by the processor (sensor data analysis unit 244 and current HMD-to-base beam unit 272 in figure 2), a direction toward which to steer a beam of radiation emitted by an antenna array of the first wireless device, based on the location (To determine the second (orientation) component of the incident angle, the current HMD-to-base beam unit 272 determines the difference between the orientation or rotational position of the HMD at the start and current HMD positions. These differences are HMD. The incident angle then may be transmitted back to the HMD when the incident angle is computed at the base, para. 0064); and 
transmitting, by the processor, an instruction to the first wireless device, wherein the instruction instructs the first wireless device to steer the beam toward the direction (To determine the second (orientation) component of the incident angle, the current HMD-to-base beam unit 272 determines the difference between the orientation or rotational position of the HMD at the start and current HMD positions. These differences are added to the position angles to determine a final incident [Symbol font/0x46]HMD. The incident angle then may be transmitted back to the HMD when the incident angle is computed at the base, para. 0064).
Kaine discloses the sensor 248 is external to the base 204 and HMD 202 and also a processor (HMD location unit 252 in figure 2) to determine the location of the HMD based on the sensor data signal, and further discloses in some of these cases, the images and/or the beam position may be generated at some location remote from the base including a server or computer whether communicating over a local area network or over a wide area network, camera, or other device, and transmitted to the base by a wired or wireless connection (para. 0032); but fails to explicitly disclose the processor is also external to the first wireless device (HMD) and the second wireless device (base).
However, it is desirable to have the sensor and the processor to be external to the first wireless device and the second wireless device because it off load the processor requirement and power consumption of the first wireless device (HMD) and the second wireless device (base).  Therefore, it would have been obvious to one of 
(3) Regarding claim 13:
Kaine discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (any one or more of the operations of FIGS. 3-4 and 7-9 may be undertaken in response to instructions provided by one or more computer program products. Such program products may include signal bearing media providing instructions that, when executed by, for example, a processor, may provide the functionality described herein. The computer program products may be provided in any form of one or more machine-readable media. Thus, for example, a processor including one or more processor core(s) may undertake one or more of the operations of the example processes herein in response to program code and/or instructions or instruction sets conveyed to the processor by one or more computer or machine-readable media. In general, a machine-readable medium may convey software in the form of program code and/or instructions or instruction sets that may cause any of the devices and/or systems to perform as described herein. The machine or computer readable media may be a non-transitory article or medium, such as a non-transitory computer readable medium, and may be used with any of the examples mentioned above or other examples except that it does not include a transitory signal per se. It does include those elements other than a signal per se that may hold data temporarily 
Instructions to determine a location of a first wireless device relative to a second wireless device with which the first wireless device exchanges an in-band data stream via a wireless signal (HMD location unit 252 also may be provided to determine a current (x, y, z) HMD position of the HMD in an HMD or sensor 3D space, para. 0045, outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 0036), wherein the location is determined based at least in part on an out-of-band data stream originating at the first wireless device and detected by a sensor in communication with the processor (The outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 0036) (sensor data used to direct the beams also may be obtained from one or more sensors on the base and/or external to both the HMD and the base (such as sensor 248 as shown in figure 2), para. 0033, 0043, 0072); 
Instruction to determine a direction toward which to steer a beam of radiation emitted by an antenna array of the first wireless device, based on the location (To determine the second (orientation) component of the incident angle, the current HMD-to-base beam unit 272 determines the difference between the orientation or rotational position of the HMD at the start and current HMD positions. These differences are added to the position angles to determine a final incident [Symbol font/0x46]HMD. The incident angle then 
instruction to transmit an instruction to the first wireless device, wherein the instruction instructs the first wireless device to steer the beam toward the direction (To determine the second (orientation) component of the incident angle, the current HMD-to-base beam unit 272 determines the difference between the orientation or rotational position of the HMD at the start and current HMD positions. These differences are added to the position angles to determine a final incident [Symbol font/0x46]HMD. The incident angle then may be transmitted back to the HMD when the incident angle is computed at the base, para. 0064).
Kaine discloses the sensor 248 is external to the base 204 and HMD 202 and also a processor (HMD location unit 252 in figure 2) to determine the location of the HMD based on the sensor data signal, and further discloses in some of these cases, the images and/or the beam position may be generated at some location remote from the base including a server or computer whether communicating over a local area network or over a wide area network, camera, or other device, and transmitted to the base by a wired or wireless connection (para. 0032); but fails to explicitly disclose the processor is also external to the first wireless device (HMD) and the second wireless device (base).
However, it is desirable to have the sensor and the processor to be external to the first wireless device and the second wireless device because it off load the processor requirement and power consumption of the first wireless device (HMD) and the second wireless device (base).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the sensor 
(4) Regarding claim 4:
Kaine discloses all subject matter of claim 1, and further discloses sensor is an energy sensor (outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 0036; base 204 receives the data of the signal strength in a certain relatively wide area near the base. Once the HMD is found, and specifically the location of the antenna 212 on the HMD, the beam is directed in that direction toward the HMD, para. 0053; the examiner interprets the signal strength as the claimed energy).
(5) Regarding claim 6:
Kaine further discloses the first wireless device is a wireless client device (HMD 202 in figure 2), and the second wireless device is a wireless access point (base 204 in figure 2).
(6) Regarding claim 11:
Kaine discloses all subject matter of claim 7, and further discloses the output-of-band data stream comprises energy emitted by the first wireless device (outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD, para. 0036; base 204 receives the data of the signal strength in a certain relatively wide area near the base. Once the HMD is found, and specifically the location of the antenna 212 
(7) Regarding claim 10:
Kaine discloses all subject matter of claim 7, and further discloses the out-of-band data stream comprises energy emitted by the first wireless device (An outside-in technique has the sensors exterior to the HMD and observes the movement of the HMD. By one form, the sensors may be paired with a projector such as a laser or infra-red (IR) emitter or other light projector. The projector projects light out from the HMD for example, and the sensor on the HMD receives light reflected back from other objects in the room for the inside-out configurations. The outside-in techniques use the opposite configuration where the base 204 or some other external device may have the projector and/or sensor and the light reflects off of the HMD. In some of these cases, the objects to be detected may have markers with varying sophistication in technology to act as reference points. Fiducial markers show in images only with a certain type of light. Some markers may be simple reflectors, others may have barcodes or quick response (QR) codes that convey some sort of information, and so forth, para. 0036).
(8) Regarding claim 9:
Kaine discloses all subject matter of claim 7, and further discloses the out-of-band data stream comprises an imaging sensor feed that tracks movement of the first wireless device (By yet other alternatives, sensors may be cameras such as a 3D or RGBD cameras that can reconstruct a 3D space and may provide a depth map. The HMD described herein is not limited to any particular one orientation and position 
(9) Regarding claim 3:
Kaine discloses all subject matter of claim 7, and further discloses the sensor is a three-dimensional depth sensor (By yet other alternatives, sensors may be cameras such as a 3D or RGBD cameras that can reconstruct a 3D space and may provide a depth map. The HMD described herein is not limited to any particular one orientation and position tracking technique, and many different such techniques, or combinations of such techniques, may be used, para. 0036).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine (US 2019/0027113 A1) as applied to claims 1 and 7; and further in view of Greenhalgh et al. (US 2018/0096531 A1).
(1) Regarding claim 2:
Kaine discloses all subject matter of claim 1, and further discloses sensor data used to direct the beams also may be obtained from one or more sensors on the base and/or external to both the HMD and the base (para. 0033); but fails to explicitly disclose the sensor is an audio sensor.
However, in the same field of endeavor of HMD, Greenhalgh discloses using audio sensors to determine the location of user 114 wearing the HMD 104 (para. 0043).
It is desirable to use audio sensor to determine the location of the HMD because it reduces power consumption of the location detecting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
(2) Regarding claim 8:
Kaine discloses all subject matter of claim 7, and further discloses sensor data used to direct the beams also may be obtained from one or more sensors on the base and/or external to both the HMD and the base (para. 0033); but fails to explicitly disclose the out-of-band data stream comprises an audio beacon emitted by the first wireless device.
However, in the same field of endeavor of HMD, Greenhalgh discloses using audio sensors to determine the location of user 114 wearing the HMD 104 (para. 0043, it is obvious that the audio sensor is detecting an audio beacon).
It is desirable to have the out-of-band data stream comprises an audio beacon emitted by the first wireless device because it reduces power consumption in detecting the location of the HMD.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Greenhalgh in the apparatus of Kaine for the benefit of lowering power consumption.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaine (US 2019/0027113 A1).
Kaine discloses all subject matter of claim 1, but fails to disclose the first wireless device is a wireless access point, and the second wireless device is a wireless client device.
undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa (para. 0187).  As the HMD 202 has on board sensor 206 for location detection, it would have been obvious to one of ordinary skill in the art to implement the invention by reversing the role of the HMD 202 and base 204 since each element (the HMD and the base) merely performs the same function it does.
The result of the reversal would have been predictable and result in reversal of the function of the HMD and the base.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time when the invention was filed for the benefit of improving the video quality the HMD.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine (US 2019/0027113 A1) as applied to claims 7 and 13, and further in view of Jung et al. (US 2005/0192058 A1).
(1) Regarding claim 12
Kaine discloses all subject matter of claim 7 but fails to disclose identifying a plurality of weights associated with a plurality of antennas of the antenna array, wherein 
However, Jung discloses a transmission apparatus that receives a predetermined transmission control message and delivers the received transmission control message to a transmission controller 220 that output predetermined address information instruction the output of the corresponding complex weight vectors to beamformer unit 240 (para. 0021, 0053-0054, figure 7).
It is desirable to identify a plurality of weights associated with a plurality of antennas of the antenna array, wherein the plurality of weights is predetermined to provide an optimal strength of the wireless signal based on the location because it reduces processing time in beamforming.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Jung in the method of Kaine for the benefit of reducing processing time.
(2) Regarding claim 14:
Kaine discloses all subject matter of claim 14 but fails to disclose instructions to identify a plurality of weights associated with a plurality of antennas of the antenna array, wherein the plurality of weights is predetermined to provide an optimal strength of the wireless signal based on the location.
However, Jung discloses a transmission apparatus that receives a predetermined transmission control message and delivers the received transmission control message to a transmission controller 220 that output predetermined address information instruction the output of the corresponding complex weight vectors to beamformer unit 240 (para. 0021, 0053-0054, figure 7).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mullins et al. (US 2016/0248995 A1) discloses a system and method for using millimeter wave in a wearable device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.